This proceeding was filed by C.C. Suman, county attorney of Payne county, on June 3, 1920, seeking from this court a writ of prohibition, commanding Lucien B. Wright, judge of the 22nd judicial district, to take no further proceeding in a certain cause then pending before him. On presentation of the petition to this court on the same day an alternative writ was issued, returnable on the 8th day of June, 1920. Before the return day, by agreement of the *Page 728 
parties, the cause is dismissed. It is therefore ordered that the alternative writ be set aside and this proceeding dismissed.